DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 was filed in compliance with the provisions of 37 CFR 1.97 and the Quick Path Information Disclosure Statement (QPIDS).  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Mason on 04/06/2021.
The application has been amended as follows: 

SPECIFICATION
[00126]
Line 5: 1013 that produces a stream containing propylene 1029 and a stream containing propane . The 
Line 7: or more membrane units, or combinations thereof. The stream containing propane  produced from the C3 splitter subsystem is injected

CLAIMS
Claim 1
A method for producing propylene, the method comprising:
(a) injecting a first stream containing methane (CH4) and a second stream containing an oxidizing agent into an oxidative coupling of methane (OCM) reactor at a temperature of at least about 400 °C and a pressure of at least about 3 bar(g) to produce an OCM product stream comprising ethylene, propylene, propane, and unconverted methane (CH4);
(b) fractionating the OCM product stream using one or more separation units to generate (i) a third stream comprising ethylene and (ii) a fourth stream comprising propylene and propane;
(c) injecting at least a portion of the fourth stream into an additional separation unit to generate a propylene stream and a propane stream;
(d) injecting at least a portion of the propane stream into a propane dehydrogenation (PDH) unit to generate a PDH effluent comprising propylene, methane, and hydrogen; 
(e) separating the PDH effluent into a fifth stream comprising propylene, a sixth stream comprising methane, and a seventh stream comprising hydrogen;
(f) injecting at least a portion of the sixth stream into the OCM reactor;
([[e]]g) injecting at least a portion of the third stream into a dimerization reactor to produce a butene stream, wherein less than about 50% of said butene stream is isobutene; and
([[f]]h) injecting said butene stream into a metathesis reactor to produce an effluent stream comprising propylene and unconverted butene.

Claims 2-18: “The method of Claim” in line 1 in each of the claims 2-18 is amended to read “The method of [[C]]claim”.  

Claim 3: 
The method of [[C]]claim 1, wherein the dimerization and the metathesis are performed in a single reactor or over a single catalyst.

Claim 17
The method of [[C]]claim 1, wherein the unconverted methane from the OCM product stream is removed through a vacuum pressure swing adsorption (VPSA) process to produce a VPSA effluent stream that contains less than about 1% methane.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed method for producing propylene which involves integration of oxidative coupling of methane (OCM), butene metathesis, and propane dehydrogenation in the manner as recited in claim 1. Particularly, the claimed feature of (i) injecting at least a portion of the propane stream into a propane dehydrogenation (PDH) unit to generate a PDH effluent comprising propylene, methane, and hydrogen, (ii) separating the PDH effluent into a fifth stream comprising propylene, a sixth stream comprising methane, and a seventh stream comprising hydrogen, and (iii) injecting at least a portion of the sixth stream into OCM reactor is considered novel and unobvious over the prior art. 
Nyce (US Pub. 2014/0171707 A1), applied in the previous Office Action, discloses a process comprising reacting methane and an oxidizing agent in an oxidative coupling of methane (OCM) reactor to produce an OCM product stream comprising ethylene, subjecting a portion of the ethylene to dimerization to produce butenes, and subjecting the butenes to metathesis to produce propylene and unconverted butene. While Nyce teaches that the OCM product stream may be subjected to an ethylene recovery process to separate ethylene from 
Radaelli et al. (WO 2016/149507 A1, cited in IDS dated 08/27/2018) is considered the closest prior art to the instant invention. Radelli, which is directed to a process for oxidative coupling of methane, teaches most of the claimed limitations recited in claim 1 of the instant application, including the steps of (i) fractionating the OCM product stream to generate a third stream (Fig. 25A, 2519/2540) comprising ethylene and a fourth stream (2522) comprising propylene and propane, (ii) injecting at least a portion of the fourth stream into an additional separation unit (2523) to generate a propylene stream (2525) and a propane stream (2524), (iii) injecting at least a portion of the third stream into a dimerization reactor (2504) to produce a butene stream (2533), and (iv) injecting the butene stream into a metathesis reactor (2502) to produce an effluent stream (2534) comprising propylene ([00228]-[00234]). However, Radaelli does not teach or reasonably suggest injecting at least a portion of the propane stream into a propane dehydrogenation (PDH) unit to generate a PDH effluent comprising propylene, methane, and hydrogen, separating the PDH effluent into a fifth stream comprising propylene, a sixth stream comprising methane, and a seventh stream comprising hydrogen, and injecting at least a portion of the sixth stream into the OCM reactor. 
Crone et al. (US 2008/0207975, cited in IDS dated 03/22/2021), which teaches a process for the propane dehydrogenation to produce propylene, methane, and hydrogen ([0005]-[0013]), is considered pertinent to the instant invention. Since Radaelli is silent in regard to processing of the propane stream (2524) obtained from the C3 splitter (2323), one of ordinary 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JASON Y CHONG/Examiner, Art Unit 1772 



/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772